Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The British Standard and European Norms are not disclosed in the application as filed, there is no support in the Specification for them to be included.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4 and 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere (WO 2015092331; as cited by Applicant) in view of Loladze et al. (US 20140219769).
CLAIM 1:  Riviere discloses a method of supplying injection fluid to a subsea facility.  The method comprises supplying the storage container (1) with injection fluid from a surface facility, moving the storage container to a second subsea location (see Fig. 1) and supplying the injection fluid from the storage container at said second subsea location to the subsea facility (100). 
Riviere fails to disclose arranging a flexible storage container at a first subsea location or wherein the second subsea location is closer to the seabed than the first subsea location; and wherein the first subsea location is below a splash zone of the surface facility.
Loladze discloses a method of transporting fluids.
Loladze discloses filling a container (7) at a first subsea location (8; associated with 10(2)) to a second subsea location (1).  The second location is closer to the seabed than the first subsea location (Fig. 1).  Fluid (ballast, such as sea water) is supplied at the first location and removed at the second.  The first subsea location is below a splash zone of the surface facility (Fig. 2).  The storage container is flexible (paragraph 0004)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Riviere to include the shuttling of fluids from a first to second subsea location of Loladze as described in the claim as a combination of known prior art elements in which the shuttling of Loladze would serve the same function of moving a fluid down to the seabed with minimal use of pipeline or similar systems.  Riviere recognizes the need to refill the container with fluids.  The shuttling would assist in avoiding issues related to the weather (see Loladze, Abstract; paragraph 0051), thus making the results of the combination predictable to one of ordinary skill in the art.  
CLAIM 2:  Riviere-Loladze fails to disclose wherein the first subsea location is at least 2.5 m below the splash zone.  
Loladze teaches that the depth below the sea surface minimizes the effects of the weather (paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the depth of 2.5m as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
CLAIM 4:  Riviere-Loladze fails to disclose wherein the second subsea location is at least about 100 m below the first subsea location.
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed depth of as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
CLAIM 6:  Riviere discloses the storage container in the second subsea location is at least partly enclosed in a mechanical protection structure (see Fig. 2).
CLAIM 7:  Loladze discloses moving the flexible storage container from the first subsea location to the second subsea location (Fig. 1).
Riviere discloses said storage container in said mechanical protection structure at said second subsea location (Fig. 1).
CLAIM 8:  The mechanical protection structure is a rigid mechanical protection structure (“metal frame”).
CLAIM 9:  The flexible storage container encased in the mechanical protection structure in the second subsea location is arranged directly at the seabed (Riviere, Fig. 1).
CLAIM 10:  The flexible storage container encased in the mechanical protection structure in the second subsea location is arranged at a foundation structure (see Fig. 1, arranged by foundation of facility).
CLAIM 11:  Riviere-Loladze fails to disclose wherein the flexible storage container has a storage capacity of at least about 500 m3.
One of ordinary skill in the art at the time of filing to have the storage capacity be at least 500 cubic meters as routine optimization as Riviere teaches the balance between the amount of fluid stored and the time needed between replacing the fluid (see page 3, lines 4-8).
CLAIM 12:  Loladze teaches the flexible storage container is maintained substantially at the first subsea location during the supplying of the flexible storage container with the injection fluid from the surface facility (Fig. 1).
CLAIM 13:  Riviere teaches the subsea facility comprises a subsea facility comprising at least one of a drilling facility or a production facility (wellhead 100).
CLAIM 14:  The surface facility comprises a floating unit (see Riviere Fig. 1).
CLAIM 15:  The method comprises launching the storage container from the surface facility prior to arranging the storage container at the first subsea location (see Riviere, page 7, lines 4-8).  
Loladze discloses the flexible storage container is empty at the launching and is passed through the splash zone to reach the first subsea location (the containers are placed onto the system from above.)
CLAIM 16:  Loladze discloses lifting the flexible storage container from its second subsea location prior to arranging the flexible storage container at the first subsea location (see paragraphs 0055-65 describing how the cycle repeats, thus one container would be at the second position before moving to the first).
CLAIM 17:  Loladze teaches decoupling an injection pipe from the flexible storage container prior to lifting the flexible storage container from the second subsea location (decoupling the container from pipe 4).
CLAIM 18:  Riviere discloses coupling an injection pipe to the flexible storage container for supplying the injection fluid from the flexible storage container to the subsea facility after having located the flexible storage container at the second subsea location (ducts 6).
CLAIM 19:  Loladze discloses coupling a supply pipe to the flexible storage container for supplying the flexible storage container with fluid from the surface facility and decoupling the supply pipe from the flexible storage container prior to moving the flexible storage container from the first subsea location to the subsea second location, wherein the coupling of the supply pipe to the flexible storage container is performed at the first location (see Fig. 1).
CLAIM 20:  Riviere discloses the injection fluid is selected from inhibitors, dispensing agents, descalers, biocides, demulsifiers, buoyant and non-buoyant chemicals, MEG, methanol or any combinations comprising one or more of these (see page 1, lines 6-10; specifically, “demulsifiers”).
CLAIM 21:  The splash zone of Loladze would meet the definition.  
CLAIM 22:  Riviere discloses a method of supplying injection fluid to a subsea facility.  The method comprises supplying the storage container (1) with injection fluid from a surface facility, moving the storage container to a second subsea location (see Fig. 1) and supplying the injection fluid from the storage container at said second subsea location to the subsea facility (100). 
Riviere fails to disclose arranging a flexible storage container at a first subsea location or wherein the second subsea location is closer to the seabed than the first subsea location; and wherein the first subsea location is from about 10 m to about 100 m below the water surface.
Loladze discloses a method of transporting fluids.
Loladze discloses filling a container (7) at a first subsea location (8; associated with 10(2)) to a second subsea location (1).  The second location is closer to the seabed than the first subsea location (Fig. 1).  Fluid (ballast, such as sea water) is supplied at the first location and removed at the second.  The first subsea location is below a splash zone of the surface facility (Fig. 2).  The storage container is flexible (paragraph 0004)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Riviere to include the shuttling of fluids from a first to second subsea location of Loladze as described in the claim as a combination of known prior art elements in which the shuttling of Loladze would serve the same function of moving a fluid down to the seabed with minimal use of pipeline or similar systems.  Riviere recognizes the need to refill the container with fluids.  The shuttling would assist in avoiding issues related to the weather (see Loladze, Abstract; paragraph 0051), thus making the results of the combination predictable to one of ordinary skill in the art.  
It would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed depth of as routine optimization via experimentation as Loladze teaches the depth is a results effective variable that changes the safety of the system. 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose “at a first subsea location that is below a splash zone of a surface facility.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Loladze discloses arranging a flexible storage container at a first and second subsea location, both of which are below the splash zone of the surface facility.  Riviere discloses filling the storage container at the higher location and moving the filled container to the lower location.  The combination teaches the claimed invention, so the analysis has to be focused on combination, not the individual references.
With respect to Applicant’s argument that the prior art references are incompatible as contradictory teachings, Applicant has failed to establish why one of ordinary skill in the art would not consider them together.  They are both related to the movement of a fluid in a subsea environment.  Reversing the flowpath is not teaching away, it is merely modifying the teaching.  As discussed above, such a modification would be obvious to one of ordinary skill in the art.  Further, Loladze discusses transporting fluid (seawater) from the upper position to the bottom position (see paragraph 0076).  
Claim 15 is addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679